Exhibit 10.4

 

Execution Version 



Lock-Up Agreement

 

March 16, 2017

 

Ladies and Gentlemen:

 

The undersigned (the “Stockholder”) understands that: (i) Threshold
Pharmaceuticals, Inc., a Delaware corporation (“Threshold”), has entered into an
Agreement and Plan of Merger and Reorganization, dated as of March ___, 2017
(the “Merger Agreement”), with Molecular Templates, Inc., a Delaware corporation
(“Molecular”) and Trojan Merger Sub, Inc., a Delaware corporation and
wholly-owned subsidiary of Threshold (“Merger Sub”), pursuant to which Merger
Sub will be merged with and into Molecular (the “Merger”) and the separate
corporate existence of Merger Sub will cease and Molecular will continue as the
surviving corporation; (ii) in connection with the Merger, stockholders of
Molecular will receive shares of Threshold Common Stock (the “Merger Shares”);
and (iii) certain investors of Molecular have, pursuant to a Subscription
Agreement, agreed to purchase additional shares of Threshold capital stock (the
“PIPE Shares”). Capitalized terms used but not otherwise defined in this letter
agreement will have the meanings ascribed to such terms in the Merger Agreement.

 

As a material inducement to the willingness of each of Threshold and Molecular
to enter into the Merger Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Stockholder hereby agrees that the Stockholder will not, subject to the
exceptions set forth in this letter agreement, during the period commencing on
the Effective Time and ending 180 days after the Closing Date (the “Restricted
Period”), (a) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, any shares of Threshold Common Stock (including, for clarity, any
Merger Shares or any PIPE shares, as applicable), or any securities convertible
into or exercisable or exchangeable for Threshold Common Stock, including
without limitation, Threshold Common Stock or such other securities which may be
deemed to be beneficially owned by the Stockholder in accordance with the rules
and regulations of the Securities and Exchange Commission and securities of
Threshold which may be issued upon exercise of a stock option or warrant
(collectively, the “Stockholder’s Shares”), (b) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Threshold Common Stock or such other securities, whether any
such transaction described in clause (a) or (b) above is to be settled by
delivery of Threshold Common Stock or such other securities, in cash or
otherwise or (c) make any demand for or exercise any right with respect to the
registration of any shares of Threshold Common Stock or any security convertible
into or exercisable or exchangeable for Threshold Common Stock, in each case
other than (i) transfers of the Stockholder’s Shares as charitable gifts or
donations, (ii) transfers or dispositions of the Stockholder’s Shares to any
trust for the direct or indirect benefit of the Stockholder or the immediate
family of the Stockholder, (iii) transfers or dispositions of the Stockholder’s
Shares by will, other testamentary document or intestate succession to the legal
representative, heir, beneficiary or a member of the immediate family of the
Stockholder, (iv) transfers of the Stockholder’s Shares to stockholders, direct
or indirect affiliates (within the meaning set forth in Rule 405 under the
Securities Act of 1933, as amended), current or former partners (general or
limited), members or managers of the Stockholder, as applicable, or to the
estates of any such stockholders, affiliates, partners, members or managers, or
to another corporation, partnership, limited liability company or other business
entity that controls, is controlled by or is under common control with the
Stockholder, (v) transfers that occur by operation of law pursuant to a
qualified domestic order or in connection with a divorce settlement, (vi)
transfers or dispositions not involving a change in beneficial ownership, and
(vii) if the Stockholder is a trust, transfers or dispositions to any
beneficiary of the Stockholder or the estate of any such beneficiary; provided
that, in each case, the transferee agrees in writing to be bound by the terms
and conditions of

 

1 

 

Execution Version 

 

this letter agreement and either the Stockholder or the transferee provides
Threshold with a copy of such agreement promptly upon consummation of any such
Transfer; and provided, further, that in each case, no filing by any party
(donor, donee, transferor or transferee) under the Exchange Act or other public
announcement shall be required or shall be made voluntarily in connection with
such transfer or distribution (other than filings made in respect of involuntary
transfers or dispositions or a filing on a Form 5 made after the expiration of
the Restricted Period) and any such transfer or distribution shall not involve a
disposition for value. For purposes of this letter agreement, “immediate family”
shall mean any relationship by blood, marriage or adoption, not more remote than
first cousin.

 

Notwithstanding the restrictions imposed by this letter agreement, the
Stockholder may (a) exercise an option (including a net or cashless exercise of
an option) to purchase shares of Threshold Common Stock, and transfer shares of
Threshold Common Stock to Threshold to cover tax withholding obligations of the
Stockholder in connection with any such option exercise, provided that the
underlying shares of Threshold Common Stock shall continue to be subject to the
restrictions on transfer set forth in this letter agreement, (b) establish a
trading plan pursuant to Rule 10b5-1 under the Exchange Act for the transfer of
Threshold Common Stock, provided that such plan does not provide for any
transfers of Threshold Common Stock during the Restricted Period, and (c)
transfer or dispose of shares of Threshold Common Stock acquired on the open
market following the Closing Date, provided that, with respect to (a) above, any
required filing under the Exchange Act shall include a footnote disclosure
explaining that such exercise and sale was to cover tax withholding obligations
of such Stockholder, and with respect to (b) above, no filing under the Exchange
Act or other public announcement shall be required or shall be made voluntarily
in connection with the establishment of such a plan, provided that reasonable
notice shall be provided to Threshold prior to any such filing, and provided
further that, for the avoidance of doubt, the underlying shares of Threshold
Common Stock shall continue to be subject to the restrictions on transfer set
forth in this letter agreement).

 

An attempted transfer in violation of this letter agreement will be of no effect
and null and void, regardless of whether the purported transferee has any actual
or constructive knowledge of the transfer restrictions set forth in this letter
agreement, and will not be recorded on the stock transfer books of Threshold. In
order to ensure compliance with the restrictions referred to herein, the
Stockholder agrees that Threshold may issue appropriate “stop transfer”
certificates or instructions. Threshold may cause the legend set forth below, or
a legend substantially equivalent thereto, to be placed upon any certificate(s)
or other documents or instruments evidencing ownership of the Stockholder’s
Shares:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AND MAY ONLY BE
TRANSFERRED IN COMPLIANCE WITH A LOCK-UP AGREEMENT, A COPY OF WHICH IS ON FILE
AT THE PRINCIPAL OFFICE OF THE COMPANY.

 

 

 

The Stockholder hereby represents and warrants that the Stockholder has full
power and authority to enter into this letter agreement. All authority conferred
or agreed to be conferred and any obligations of the Stockholder under this
letter agreement will be binding upon the successors, assigns, heirs or personal
representatives of the Stockholder.

 

In the event that any holder of Threshold’s securities that is subject to a
substantially similar agreement entered into by such holder, other than the
Stockholder, is permitted by Threshold to sell or otherwise transfer or dispose
of shares of Threshold Common Stock for value other than as permitted by this or
a substantially similar agreement entered into by such holder, the same
percentage of shares of Threshold Common Stock held by the Stockholder shall be
immediately and fully released on the same terms from any remaining restrictions
set forth herein (the “Pro-Rata Release”); provided, however, that such Pro-Rata
Release shall not be applied unless and until permission has been granted by
Threshold to an equity holder or equity holders to sell or otherwise transfer or
dispose all or a portion of such equity

 

2 

 

Execution Version 

 

holders’ shares of Threshold Common Stock in an aggregate amount in excess of 1%
of the number of shares of Threshold Common Stock originally subject to a
substantially similar agreement.

 

Upon the release of any of the Stockholder’s Shares from this letter agreement,
Threshold will cooperate with the Stockholder to facilitate the timely
preparation and delivery of certificates representing the Stockholder’s Shares
without the restrictive legend above or the withdrawal of any stop transfer
instructions.

 

The Stockholder understands that each of Threshold and the Molecular is relying
upon this letter agreement in proceeding toward consummation of the Merger. The
Stockholder further understands that this letter agreement is irrevocable and is
binding upon the Stockholder’s heirs, legal representatives, successors and
assigns.

 

This letter agreement and any claim, controversy or dispute arising under or
related to this letter agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflict of laws principles thereof.

 

The Stockholder understands that if the Merger Agreement is terminated in
accordance with its terms, the Stockholder will be released from all obligations
under this letter agreement.

 

This letter agreement may be executed by facsimile or electronic (i.e., PDF)
transmission, which is deemed an original.

 

 

 

[Signature Page Follows]

 

 

 

3 

 

 

 

                          Very truly yours,           Print Name of
Stockholder:  
 
              Signature (for individuals):              
 
              Signature (for entities):                 By:  
 
                      Name:  
 
                      Title:  
 

 

 

[SIGNATURE PAGE TO LOCK-UP AGREEMENT]



 

 

 

 

 

 